DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 16 February 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 2, 6, 14, 20, and 21, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the interpretation of the claims under 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, of the previous Office action, the amended language has obviate the necessity to invoke the treatment under 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, and the claims are treated with their broadest reasonable interpretations.
Amendments to the independent claims 1 and 15-19 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 23-28, they are acknowledged and made of record.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 8-10 of Applicant’s reply, that the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki fail to suggest the claimed amended subject matter of “the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientations are different from each other, the density of the model points in the specific part being variable and set higher than the density of model points in another part of the shape model”, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Watanabe is relied upon to teach an information processing apparatus which determines a positon and orientation of a target object using acquired measurement data and shape models of the target object, where the shape model is sampled and a specific portion of the target object with specific appearance differences is used to distinguish between two confusable orientations (see Watanabe [0042], [0106]-[0108], [0110], and [0117]-[0120]). Dimsdale is relied upon to teach in a comparable three dimensional object scanning and modeling system, where a user may indicate a scanning region and scanning parameters, such as scanning density (see Dimsdale col. 22, ln. 20-65, and col. 22, ln. 65- col. 23, ln. 25). Neumann is relied upon to teach in a part matching method between measured point cloud and a parts library of CAD models, where the CAD models are virtually scanned with varied resolution or point density (see Neumann [0019], [0041]-[0042], and [0059]). Fujiki is relied upon to teach in a position and orientation measurement apparatus, where sample points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of (see Fujiki [0029]-[0030] and [0081]-[0083]).
The combination of Watanabe, Dimsdale, Neumann, and Fujiki would suggest to one of ordinary skill in the art that the shape model is sampled for the specific portion of the target object for distinguishing between two confusable orientations of the target object, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region. Thus, the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest the broadest reasonable interpretation of the amended claimed subject matter of “the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientations are different from each other, the density of the model points in the specific part being variable and set higher than the density of model points in another part of the shape model”.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  
Claim 22 is amended to recite a typographical error and the Examiner assumes that, “…wherein the [[ processor is further configured to calculate …” is intended.  
Claim 23 is amended to recite a typographical error and the Examiner assumes that, “wherein the processor is further configured to…” is intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 13, 15-19, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15-19 are amended to recite, “the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientations are different from each other”. As the recited term for “not overlapping each other” is ambiguous and does not definitively establish which two elements are being considered not overlapping, the amended claim subject matter fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
As dependent claims 3-5, 13, and 22-28 depend upon independent claim 1 and incorporate the respective subject matter, claims 3-5, 13, and 22-28 incorporate the indefinite subject matter of claim 1.
For the purposes of further examining the application on the merits, the Examiner assumes that “the specific part being used for distinguishing the orientation of the target object does not overlap with other specific parts corresponding to different orientations of the target object” is the intended interpretation of the amended subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 13, 15-19, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (WO 2015/141178), herein Watanabe, in view of Dimsdale (US 6,246,468), Neumann et al. (US 2014/0098094), herein Neumann, and Fujiki (US 2011/0211066).
Regarding claim 1, Watanabe discloses an information processing device that calculates an orientation of a target object (see Watanabe Fig. 1), the information processing device comprising: 
a processor (see Watanabe [0121], where a computer comprising one or more CPU, micro processing unit or other circuitry is used to realize the disclosed teachings) configured to:
acquire measurement data about a shape of the target object (see Watanabe [0107], where the position and orientation calculating unit acquires an approximate position and orientation from the approximate position and orientation recognizing unit, and acquires measurement information (grayscale and range images) from the image pickup device); 
set information about model points of a specific part in a shape model of the target object, the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientation are different from each other (see Watanabe [0106], [0110], and [0117], where a user manipulates a graphical user interface (GUI) to designate and register a specific portion of the operating shape model used to distinguish between orientations of the target object which are confusable with each other; see also Watanabe Fig. 12-14 and [0106], where the specific portion is significantly different in appearance between two registered position and orientations, where the specific portion between the two orientations do not overlap with each other); and 
calculate the orientation of the target object based on the measurement data and the model points of the specific part by the information (see Watanabe [0107], where the position orientation calculating unit acquires measurement information and further acquires a stored specific portion from the transformation parameter calculating unit, and from the acquired information, calculates a position and orientation of the target object; see also Watanabe [0117]-[0120], where registered specific portions are used to distinguish between orientations of the target object which are confusable with each other).
Watanabe does not explicitly disclose that the information is about a density of model points.
Dimsdale teaches in a related and pertinent system for generating a model of a three dimensional object by generating a point cloud from scanning the object (see Dimsdale Abstract), where the a graphical user interface and user input devices to allow a user to define regions to be scanned (see Dimsdale col. 22, ln. 20 – ln. 65), and a user can indicate the region to be scanned by specifying a region using the input device and user interface and specifying desired scan parameters including point density (see Dimsdale col. 22, ln. 65 - col. 23, ln. 25). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Dimsdale’s teachings of using a user interface to indicate a target region to be scanned along with specifying desired scanning parameters, such as scanning density, where scanning is understood to be equivalent to the broadest reasonable interpretation of the claimed sampling, to the teachings of Watanabe, such that the specific portion of the target object with significant differences would be sampled according to a desired sampling parameters, such as sampling density, specified in a user interface. This modification is rationalized as use of a known technique to improve similar devices in the same way. In this instance, Watanabe teaches a base information processing apparatus which determine a position and orientation of a target object using acquired measurement data and shape model of the target object, in which the shape model is sampled (see Watanabe [0042]), and that a specific portion of the target object with significant appearance differences is used to distinguish between two confusable orientations. Dimsdale teaches in a comparable three dimensional object 
Watanabe and Dimsdale do not explicitly disclose that the density of the model points in the specific part being variable.
Neumann teaches in a related and pertinent process for performing part matching between clusters of 3D points to 3D models of parts stored in a part library (see Neumann Abstract), where the 3D part matching process matches clusters of points to models of parts stored in a part library to locate the best matching part and use its polygon model to represent the point cluster (see Neumann [0017]). A virtual scanner can accept CAD models as input and compute surface points to be imported to a matching database and a point part editor allows users to interactively isolate regions of a point cloud and store them in the matching database for object matching (see Neumann [0019]), where the virtual scanner simulates the way a real scanner works and converts a CAD model to a point cloud (see Neumann [0041]-[0042]), and that the virtual scanner may perform scans at varied resolution (point (see Neumann [0059]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Neumann’s teachings of using a virtual scanner to convert CAD models to point cloud model data for matching with the measured data with the combined teachings of Watanabe and Dimsdale, such that the three dimensional shape models of Watanabe are sampled using the virtual scanner technique as taught by Neumann to simulate the scan of the three dimensional shape model at varied resolution and convert the model into point cloud data for performing model fitting and matching, and that the virtual scan can similarly use a user interface to indicate a target region to be scanned along with specifying desired scanning parameters, such as scanning density, as taught by Dimsdale. This modification is rationalized as application of known techniques to known devices ready for improvement to yield predictable results. In this instance, Watanabe and Dimsdale teach a base information processing apparatus which determine a position and orientation of a target object using acquired measurement data and shape model of the target object, in which the shape model is sampled, and a user may indicate a scanning region and scanning parameters, such as scanning density, using input devices and a user interface. Neumann teaches in a part matching method between a measured point cloud data set and a parts library containing CAD models, where the CAD models are virtually scanned with varied resolution or point density. One of ordinary skill in the art could have applied Neumann’s known technique of virtually scanning a CAD model with varied resolution to perform the sampling of Watanabe’s three dimensional shape models used in calculating the position orientation of the target object and registering specific portions to distinguish between orientations of the target object, and that Dimsdale’s teachings of indicating scanning region and scanning parameters, such as scanning density, using input devices and user interfaces is applied in the virtual scanner for setting the varied scanning resolution and result in an improved apparatus allowing a user to indicate the point density of the virtual scan of the specific portion of the operating shape model used for calculating the position and 
While Watanabe, Dimsdale, and Neumann disclose that the specific portion is a portion of an object and is significantly different in appearance between two registered positions and orientations, e.g. two circles slightly changed between the two confusable orientations (see Watanabe Fig. 12 and [0106]) and different scan regions may have different densities (see Dimsdale col. 22, ln. 65 – col. 23, ln. 35), Watanabe, Dimsdale, and Neumann do not explicitly disclose that the density of the model points in the specific part is set higher than the density of model points in another part of the shape model.
Fujiki teaches in a related and pertinent position and orientation measurement apparatus (see Fujiki Abstract), where samples points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of sample points for the region is increased as of variations of measurement values is larger and a smaller number of sample points are sampled as the variation values are smaller (see Fujiki [0029]-[0030]; see also Fujiki [0081]-[0083], where sample points may be densely selected for each unit region and the dense sample points may be decimated based on variations of the distance measurement errors).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Fujiki’s teachings of increasing the density of sampling points in a region of a shape model with higher variation of measurement values to the teachings of Watanabe, Dimsdale, and Neumann, such that the specific portion of the target object with significant differences, understood to suggest higher variation of measurement values compared to other portions of the target object shape model, would be sampled with a higher density of sampling points than other portions of the target object. This modification is rationalized as use of a known technique to improve similar devices in the same way. In this instance, Watanabe, Dimsdale, and Neumann teach a base information processing apparatus which determine a position and orientation of a target object using acquired measurement data and shape model of the target object, in which the shape model is sampled according to specified virtual scanning sampling (see Fujiki [0027]).

Regarding claim 3, please see the above rejection of claim 1. Watanabe, Dimsdale, and Neumann, and Fujiki disclose the information processing device according to claim 1, wherein the processor is further configured to determine the information so that a number or a density of the model points is equal to or less than a predetermined reference value (see Dimsdale col. 23, ln. 5-25, where desired scan parameters may be specified and that the total number of points is suggested as a scan parameter; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, and Neumann would suggest that each specific portion of the shape model is sampled according to desired sampling parameters during a virtual scan).

Regarding claim 4, please see the above rejection of claim 1. Watanabe, Dimsdale, Neumann, and Fujiki disclose the information processing device according to claim 1, wherein the processor is further configured to determine the information in accordance with a resolution or an image capturable range of an imaging device that images the target object (see Fujiki [0084], where the number of sample points is set such that the density of sample points is equal to or may be less than the pixel density).

Regarding claim 5, please see the above rejection of claim 1. Watanabe, Dimsdale, and Neumann, and Fujiki disclose the information processing device according to claim 1, further comprising 
an approximate calculator configured to calculate an approximate orientation of the target object (see Watanabe [0023] and [0063], where an approximate position and orientation recognizing unit detects an individual object in a pile of objects appearing in a three-dimensional model image and calculates an approximate position and orientation of the object; see also Watanabe [0104]-[0105], where the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit), 
wherein the processor is further configured to set the information for each candidate of the approximate orientation of the target object (see Watanabe [0108] and [0117], where the specific portion is recorded for both orientations on the basis of the acquired approximate position and orientation of the target object; see also Dimsdale col. 23, ln. 5-25 and Neumann [0059], where the combined teachings of Watanabe, Dimsdale, and Neumann would suggest that each specific portion of the shape model is sampled according to desired sampling parameters) and 
determine the information corresponding to the approximate orientation of the target object (see Watanabe [0107]-[0108], where the position and orientation calculating unit acquires a stored specific portion and calculates an evaluation value for the specific portion on the basis of the acquired approximate positions and orientations of the target object to be compared with stored specific portion and the position and orientation with a better evaluation value is output).

Regarding claim 13, please see the above rejection of claim 1. Watanabe, Dimsdale, and Neumann, and Fujiki disclose the information processing device according to claim 1, wherein the processor is further configured to output information of the calculated orientation of the target object (see Watanabe [0107]-[0108], where the position and orientation calculating unit acquires a stored specific portion and calculates an evaluation value for the specific portion on the basis of the acquired approximate positions and orientations of the target object to be compared and the position and orientation with a better evaluation value is output; see also Watanabe Fig. 10 and [0015], where an output interface is disclosed).

Regarding claim 15, Watanabe, Dimsdale, and Neumann, and Fujiki disclose a measurement apparatus that measures a target object, the measurement apparatus comprising: 
a measuring apparatus including an imager configured to measure the target object (see Watanabe [0027], where an image pickup device acquires measurement data for recognizing the position and orientation of the target object); and 
an information processing device configured to acquire measurement data about the target object measured by the measuring apparatus and calculate an orientation of the target object (see Watanabe [0016], [0019], and Fig. 1, where an information processing apparatus is disclosed to determine the position and orientation of a target object), wherein the information processing device 
a processor (see Watanabe [0121], where a computer comprising one or more CPU, micro processing unit or other circuitry is used to realize the disclosed teachings) configured to: 
acquire measurement data about a shape of the target object (see Watanabe [0107], where the position and orientation calculating unit acquires a three-dimensional shape model from the three-dimensional shape model holding unit, acquires an approximate position and orientation from the approximate position and orientation recognizing unit, and acquires measurement information (grayscale and range images) from the image pickup device); and 
set information about a density of model points of a specific part in a shape model of the target object, the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientation are different from each other (see Watanabe [0106], [0110], and [0117], where a user manipulates a graphical user interface (GUI) to designate and register a specific portion of the operating shape model used to distinguish between orientations of the target object which are confusable with each other; see also Watanabe Fig. 12-14 and [0106], where the specific portion is significantly different in appearance between two registered position and orientations, where the specific portion between the two orientations do not overlap with each other; see Dimsdale col. 22, ln. 20 - col. 23, ln. 25, where a user may specify scanning parameters such as point density or total number of points of a scan using input devices and a user interface), the density of the model points in the specific part being variable and set higher than the density of model points in another part of the shape model (see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model at varied resolution / point density; see Fujiki [0029]-[0030], where samples points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of sample points for the region is increased as of variations of measurement values is larger; see also Fujiki [0081]-[0083], where sample points may be densely selected for each unit region and the dense sample points may be decimated based on variations of the distance measurement errors);
calculate the orientation of the target object based on the measurement data and the model points of the specific part by the information (see Watanabe [0107], where the position orientation calculating unit acquires measurement information and further acquires a stored specific portion from the transformation parameter calculating unit, and from the acquired information, calculates a position and orientation of the target object; see also Watanabe [0117]-[0120], where registered specific portions are used to distinguish between orientations of the target object which are confusable with each other; see Watanabe [0104]-[0108], where the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit; see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest that each specific portion of the shape model is sampled, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Watanabe, Dimsdale, Neumann, and Fujiki are similar, mutatis mutandis.

Regarding claim 16, Watanabe, Dimsdale, Neumann, and Fujiki disclose a system (see Watanabe Fig. 11) comprising: 
an information processing device including a processor (see Watanabe [0121], where a computer comprising one or more CPU, micro processing unit or other circuitry is used to realize the disclosed teachings) that calculates an orientation of a target object (see Watanabe Fig. 11 and [0099]-[0103], where an information processing apparatus, i.e. a personal computer, is disclosed to implement the functions of the first and second embodiments); and 
a robot configured to hold and move the target object (see Watanabe Fig. 11 and [0099]-[0103], where a robot arm may grasp, move, and release a target component), 
wherein the processor included in the processing device is configured to: 
acquire measurement data about a shape of the target object (see Watanabe [0107], where the position and orientation calculating unit acquires a three-dimensional shape model from the three-dimensional shape model holding unit, acquires an approximate position and orientation from the approximate position and orientation recognizing unit, and acquires measurement information (grayscale and range images) from the image pickup device); and 
set information about a density of model points of a specific part in a shape model of the target object, the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientation are different from each other (see Watanabe [0106], [0110], and [0117], where a user manipulates a graphical user interface (GUI) to designate and register a specific portion of the operating shape model used to distinguish between orientations of the target object which are confusable with each other; see also Watanabe Fig. 12-14 and [0106], where the specific portion is significantly different in appearance between two registered position and orientations, where the specific portion between the two orientations do not overlap with each other; see Dimsdale col. 22, ln. 20 - col. 23, ln. 25, where a user may specify scanning parameters such as point density or total number of points of a scan using input devices and a user interface), the density of the model points in the specific part being variable and set higher than the density of model points in (see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model at varied resolution / point density; see Fujiki [0029]-[0030], where samples points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of sample points for the region is increased as of variations of measurement values is larger; see also Fujiki [0081]-[0083], where sample points may be densely selected for each unit region and the dense sample points may be decimated based on variations of the distance measurement errors);
calculate the orientation of the target object based on the measurement data and the model points of the specific part by the information (see Watanabe [0107], where the position orientation calculating unit acquires measurement information and further acquires a stored specific portion from the transformation parameter calculating unit, and from the acquired information, calculates a position and orientation of the target object; see also Watanabe [0117]-[0120], where registered specific portions are used to distinguish between orientations of the target object which are confusable with each other; see Watanabe [0104]-[0108], where the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit; see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest that each specific portion of the shape model is sampled, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region), and 
wherein the robot is configured to hold the target object based on the orientation of the target object output from the information processing device (see Watanabe [0101]-[0103], where the robot arm is controlled to grasp the target component based on the outputted position and orientation of the target component by the information processing apparatus).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Watanabe, Dimsdale, Neumann, and Fujiki are similar, mutatis mutandis.
Watanabe does not explicitly disclose that the information processing device of the robot system performs the processing as disclosed in the fourth embodiment of Watanabe’s disclosure. However, Watanabe does disclose that the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit (see Watanabe [0104]-[0105]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the technique of using registered specific portions are used to distinguish between orientations of the target object which are confusable with each other as disclosed in Watanabe’s fourth embodiment to Watanabe’s robot system. This modification is an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Watanabe teaches a base robot system which uses an information processing apparatus according to a first or second embodiment to provide a position and orientation of a target component. Watanabe further teaches in a fourth embodiment that is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit, where registered specific portions are used to distinguish between confusable orientations of the target object. One of ordinary skill in the art would have recognized that by applying Watanabe’s fourth embodiment teachings to the information processing apparatus of the robot system would predictably result in an improved robot system that can distinguish target components in similar orientations by the use of the registered specific portions. 


an acquisition step of acquiring measurement data about a shape of the target object (see Watanabe [0107], where the position and orientation calculating unit acquires a three-dimensional shape model from the three-dimensional shape model holding unit, acquires an approximate position and orientation from the approximate position and orientation recognizing unit, and acquires measurement information (grayscale and range images) from the image pickup device); 
a setting step of setting information about a density of model points of a specific part in a shape model of the target object, the specific part being used for distinguishing the orientation of the target object not overlapping each other  when the orientations are different from each other (see Watanabe [0106], [0110], and [0117], where a user manipulates a graphical user interface (GUI) to designate and register a specific portion of the operating shape model used to distinguish between orientations of the target object which are confusable with each other; see also Watanabe Fig. 12-14 and [0106], where the specific portion is significantly different in appearance between two registered position and orientations, where the specific portion between the two orientations do not overlap with each other; see Dimsdale col. 22, ln. 20 - col. 23, ln. 25, where a user may specify scanning parameters such as point density or total number of points of a scan using input devices and a user interface), the density of the model points in the specific part being variable and set higher than the density of model points in another part of the shape model (see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model at varied resolution / point density; see Fujiki [0029]-[0030], where samples points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of sample points for the region is increased as of variations of measurement values is larger; see also Fujiki [0081]-[0083], where sample points may be densely selected for each unit region and the dense sample points may be decimated based on variations of the distance measurement errors); and 
a calculation step of calculating the orientation of the target object based on the measurement data and the model points of the specific part set by the information (see Watanabe [0107], where the position orientation calculating unit acquires measurement information and further acquires a stored specific portion from the transformation parameter calculating unit, and from the acquired information, calculates a position and orientation of the target object; see also Watanabe [0117]-[0120], where registered specific portions are used to distinguish between orientations of the target object which are confusable with each other; see Watanabe [0104]-[0108], where the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit; see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest that each specific portion of the shape model is sampled, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Watanabe, Dimsdale, Neumann, and Fujiki are similar, mutatis mutandis.

Regarding claim 18, Watanabe, Dimsdale, Neumann, and Fujiki disclose a non-transitory storage medium storing a computer program causing a computer to perform a method of calculating an orientation of a target object (see Watanabe [0121], where the embodiments of the invention can be realized upon a non transitory computer readable storage medium), the method comprising: 
an acquisition step of acquiring measurement data about a shape of the target object (see Watanabe [0107], where the position and orientation calculating unit acquires a three-dimensional shape model from the three-dimensional shape model holding unit, acquires an approximate position and orientation from the approximate position and orientation recognizing unit, and acquires measurement information (grayscale and range images) from the image pickup device); 
a setting step of setting information about a density of model points of a specific part in a shape model of the target object, the specific part being used for distinguishing the orientation of the target object not overlapping each other  when the orientations are different from each other (see Watanabe [0106], [0110], and [0117], where a user manipulates a graphical user interface (GUI) to designate and register a specific portion of the operating shape model used to distinguish between orientations of the target object which are confusable with each other; see also Watanabe Fig. 12-14 and [0106], where the specific portion is significantly different in appearance between two registered position and orientations, where the specific portion between the two orientations do not overlap with each other; see Dimsdale col. 22, ln. 20 - col. 23, ln. 25, where a user may specify scanning parameters such as point density or total number of points of a scan using input devices and a user interface), the density of the model points in the specific part being variable and set higher than the density of model points in another part of the shape model (see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model at varied resolution / point density; see Fujiki [0029]-[0030], where samples points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of sample points for the region is increased as of variations of measurement values is larger; see also Fujiki [0081]-[0083], where sample points may be densely selected for each unit region and the dense sample points may be decimated based on variations of the distance measurement errors); and 
a calculation step of calculating the orientation of the target object based on the measurement data and the model points of the specific part set by the information (see Watanabe [0107], where the position orientation calculating unit acquires measurement information and further acquires a stored specific portion from the transformation parameter calculating unit, and from the acquired information, calculates a position and orientation of the target object; see also Watanabe [0117]-[0120], where registered specific portions are used to distinguish between orientations of the target object which are confusable with each other; see Watanabe [0104]-[0108], where the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit; see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest that each specific portion of the shape model is sampled, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Watanabe, Dimsdale, Neumann, and Fujiki are similar, mutatis mutandis.

Regarding claim 19, Watanabe, Dimsdale, Neumann, and Fujiki disclose a method of manufacturing an article, comprising: 
measuring a target object by using a measuring apparatus that measures a target object (see Watanabe [0101]-[0103], where the image pick up device acquires measurement data for the information processing apparatus to process and output the position and orientation of the target component); and 
processing the target object based on a result of the measurement (see Watanabe [0101]-[0103], where the robot arm is controlled to grasp the target component based on the outputted position and orientation of the target component derived from the measurement data), 
wherein the measurement apparatus comprises: 
(see Watanabe [0027], where an image pickup device acquires measurement data for recognizing the position and orientation of the target object); and 
an information processing device including a processor (see Watanabe [0121], where a computer comprising one or more CPU, micro processing unit or other circuitry is used to realize the disclosed teachings) configured to acquire measurement data about the target object measured by the measuring apparatus and calculate an orientation of the target object (see Watanabe [0016], [0019], and Fig. 1, where an information processing apparatus is disclosed to determine the position and orientation of a target object; see also Watanabe [0107], where the position and orientation of a target object is calculated from acquired measurement information), 
wherein the processor included in the information processing device is configured to: 
acquire measurement data about a shape of the target object (see Watanabe [0107], where the position and orientation calculating unit acquires a three-dimensional shape model from the three-dimensional shape model holding unit, acquires an approximate position and orientation from the approximate position and orientation recognizing unit, and acquires measurement information (grayscale and range images) from the image pickup device); and 
set information about a density of model points of a specific part in a shape model of the target object, the specific part being used for distinguishing the orientation of the target object not overlapping each other when the orientation are different from each other (see Watanabe [0106], [0110], and [0117], where a user manipulates a graphical user interface (GUI) to designate and register a specific portion of the operating shape model used to distinguish between orientations of the target object which are confusable with each other; see also Watanabe Fig. 12-14 and [0106], where the specific portion is significantly different in appearance between two registered position and orientations, where the specific portion between the two orientations do not overlap with each other; see Dimsdale col. 22, ln. 20 - col. 23, ln. 25, where a user may specify scanning parameters such as point density or total number of points of a scan using input devices and a user interface), the density of the model points in the specific part being variable and set higher than the density of model points in another part of the shape model (see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model at varied resolution / point density; see Fujiki [0029]-[0030], where samples points are selected from the surface of a shape model of a target object, and for each small region on the shape model, the density of sample points for the region is increased as of variations of measurement values is larger; see also Fujiki [0081]-[0083], where sample points may be densely selected for each unit region and the dense sample points may be decimated based on variations of the distance measurement errors);
calculate the orientation of the target object based on the measurement data and the model points of the specific part by the information (see Watanabe [0107], where the position orientation calculating unit acquires measurement information and further acquires a stored specific portion from the transformation parameter calculating unit, and from the acquired information, calculates a position and orientation of the target object; see also Watanabe [0117]-[0120], where registered specific portions are used to distinguish between orientations of the target object which are confusable with each other; see Watanabe [0104]-[0108], where the fourth embodiment is substantially similar to the first embodiment with exception to the processing of the transformation parameter calculating unit and the position and orientation calculating unit; see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest that each specific portion of the shape model is sampled, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region).
Please see the above rejection of claims 1, as the rationale to combine the teachings of Watanabe, Dimsdale, Neumann, and Fujiki are similar, mutatis mutandis.

Regarding claim 22, please see the above rejection of claim 1. Watanabe, Dimsdale, Neumann, and Fujiki disclose the information processing device according to claim 1, wherein the process is further configured to calculate the orientation of the target object by performing model fitting between the measurement data and the model points set by the information (see Watanabe [0107]-[0110], where the position and orientation calculating unit calculates a position and orientation of a three-dimensional shape model that best fits the target object in the image acquired by the image pick up device; see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; where the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki would suggest that each specific portion of the shape model is sampled, where sampling is performed with variable sampling density, which the density is increased for larger measurement values of the corresponding region, and that the fitting is performed with corresponding sampled specific portion).

Regarding claim 23, please see the above rejection of claim 1. Watanabe, Dimsdale, Neumann, and Fujiki disclose the information processing device according to claim 1, wherein the processor is further configured to determine a number or a density of the model points as the information (see Fujiki [0057], where the number of sample points of the shape model may be calculated).

(see Watanabe [0023] and [0063], where an approximate position and orientation recognizing unit detects an individual object in a pile of objects appearing in a three-dimensional model image and calculates an approximate position and orientation of the object; see also Fujiki [0039], where coarse position and orientation of the measurement target object is determined), set the information for each candidate of the approximate position of the target object (see Watanabe [0108] and [0117], where the specific portion is recorded for both orientations on the basis of the acquired approximate position and orientation of the target object), and determine the information corresponding to the approximate position of the target object based on the information set for each candidate (see Fujiki [0057], where the number of sampling points in a corresponding region of the shape model is calculated based on the distance between the distance measurement apparatus which is calculated based on the coarse position and orientation of the target object). 

Regarding claim 26, please see the above rejection of claim 25. Watanabe, Dimsdale, Neumann, and Fujiki disclose the information processing device according to claim 25, wherein the processor is further configured to determine the information so that the density of model points of the specific part for an object at a first position with respect to a measurement apparatus that measures the target object is lower than for an object at a second position farther than the first position with respect to the measurement apparatus (see Fujiki [0057] and Eq. (2), where the number of sampling points in a corresponding region of the shape model is calculated based on the distance between the distance measurement apparatus which is calculated based on the coarse position and orientation of the target object, which, as the distance increases, the larger the number of sampling points is used). 

Regarding claim 27, please see the above rejection of claim 1. Watanabe, Dimsdale, Neumann, and Fujiki disclose the information processing device according to claim 1, further comprising a user interface configured to display the shape model of the target object and perform sampling the model points (see Watanabe [0106], [0110], and [0117], where a graphical user interface is used to designate and register a specific portion of the operation shape model used to distinguish between orientation of the target object which are confusable with each other; see Neumann [0059], where the virtual scanner simulates a real scan of a CAD model; and see Dimsdale col. 23, ln. 5-25, where a user can specify scanning parameters using input devices and a user interface).

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Dimsdale, Neumann, and Fujiki as applied to claim 1 above, and further in view of Maillot et al. (US 2002/0190988), herein Maillot.
Regarding claim 24, please see the above rejection of claim 1. Watanabe, Dimsdale, Neumann, and Fujiki do not explicitly disclose the information processing device according to claim 1, wherein the processor is further configured to:
	compare a number of the model points determined by the information with a predetermined reference value and perform a process of reducing the number of the model points based on a result of comparison; and calculate the orientation of the target object based on the model points whose number is reduced by the process and the measurement data.
	Maillot teaches in a related and pertinent (see Maillot Abstract), where a number of sample points may be discarded based on a comparing feature metrics of a sample point to a threshold and discarding the sample point if it is determined to be not important (see Maillot [0063] and [0067]). 
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the 

Regarding claim 28, please see the above rejection of claim 1. Watanabe, Dimsdale, Neumann, and Fujiki do not explicitly disclose the information processing device according to claim 1, wherein, in the shape model of the target object, the processor is further configured to determine the model points so that the model points are arranged on an edge ridge at the specific part.
Maillot teaches in a related and pertinent (see Maillot Abstract), where a number of sample (see Maillot [0063] and [0067]), where the feature metric is a sum of approximate second derivatives of the displacement function in different directions from the sample point, corresponding to a degree of curvature at the corresponding point (see Maillot [0064]-[0066]). 
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Maillot to the combined teachings of Watanabe, Dimsdale, Neumann, and Fujiki, such that a number of the sampled points of the shape model is compared with a desired curvature threshold based on a curvature feature metric which determines the importance of the compared sample point and discard sample points deemed locally flat and not important. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Watanabe, Dimsdale, Neumann, and Fujiki disclose a base information processing apparatus which determines a position and orientation of a target object based on acquired measurement data and a corresponding shape model of the target object, in which the shape model is variably sampled and a specific portion of the target object is used to distinguish between orientations of the target object, in which areas with higher variation in measurement values (e.g. specific portions) have increased density of sample points. Maillot teaches a known technique of discarding sample points based on comparing a curvature feature metrics of the sample points to a threshold and determined to be flat and not important. One of ordinary skill in the art would have recognized that by applying Maillot’s technique would allow for the information processing apparatus of Watanabe, Dimsdale, Neumann, and Fujiki to compare a number of sampling points of the shape model to a threshold based on a feature metric for determining important sampling points and discarding sampling points deemed flat and not important, and subsequently resulting in the retained sampling points to be arranged along non-flat / edges of the shape model. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661